IN THE SUPREME COURT OF IOWA
                                  No. 15–0740

                         Filed October 28, 2016

                       Amended January 9, 2017


IOWA ARBORETUM, INC.,

      Appellee,

vs.

IOWA 4-H FOUNDATION,

      Appellant.



      Appeal from the Iowa District Court for Boone County, Steven J.

Oeth, Judge.



      Defendant appeals the district court’s order denying its motion for

summary judgment and granting summary judgment in favor of the

plaintiff on its petition for declaratory judgment. AFFIRMED.



      David H. Skilton of Cronin, Skilton & Skilton, P.L.L.C., Nashua,

and Thaddeus Cosgrove of Cosgrove Law Firm, Holstein, for appellant.



      Ryan G. Koopmans and Kristina M. Stanger of Nyemaster Goode,

P.C., Des Moines, for appellee.
                                     2

ZAGER, Justice.

      We are asked to determine whether the district court properly

granted summary judgment on the plaintiff’s petition for declaratory

relief and properly denied the defendant’s motion for summary judgment.

Iowa Arboretum, Inc. (Arboretum) and Iowa 4-H Foundation (4-H

Foundation) entered into an agreement to develop an arboretum on 300

acres of land owned by the 4-H Foundation and located in Boone County,

Iowa. Later, the parties entered into a ninety-nine-year lease agreement

for the same tract of land, some of which included land suitable for

agriculture. The majority of the land is used by the Arboretum as an

arboretum open to the public.      The landowner, 4-H Foundation, now

alleges the land is agricultural for purposes of article I, section 24 of the

Iowa Constitution and the ninety-nine-year lease is void as it violates the

constitutional proscription on agricultural leases exceeding a term of

twenty years. The 4-H Foundation served the Arboretum with a notice of

termination of tenancy based on this constitutional provision.           The

Arboretum responded by filing a petition for declaratory judgment and

injunctive relief to establish the validity of the lease. The parties filed

competing motions for summary judgment.          The district court granted

declaratory relief to the Arboretum and determined the subject land was

not agricultural, declared the lease valid, and ordered the 4-H

Foundation to comply with the terms of the lease. The 4-H Foundation

appeals from the denial of its motion for summary judgment. For the

reasons set forth below, we affirm the decision of the district court.

Since the land in question is not agricultural land for purposes of article

I, section 24 of the Iowa Constitution, the lease is valid and enforceable.
                                      3

      I. Background Facts and Proceedings.

      The Arboretum owns a forty-acre tract of land in rural Boone

County, located south of the city of Boone and northwest of the town of

Madrid. The 4-H Foundation owns a 300-acre tract of land immediately

south of the land owned by the Arboretum, which is the subject of this

case. The legal description of the land is:

      NE 300 acres of the Iowa 4-H Camping Center (the SE1/4 of
      SE1/4 of Section 3; the NE1/4 and SE1/4 of NE1/4 of
      Section 3; all of the SW1/4 of Section 2 and Lot 1 of NW1/4
      of NW1/4 of Section 11; all in Township 82 North, Range 26
      West of the 5th Principal Meridian, Douglas Township,
      Boone County, Iowa.

The property is zoned as agricultural.         The Arboretum has rented the

300-acre tract of land since 1969 and utilizes it and its own forty-acre

tract of land to maintain a public arboretum.

      On   July   1,   1969,   the   parties    signed   a   Memorandum    of

Understanding (MOU). The document begins by providing its purpose:

      It is the mutual desire of the Arboretum and the 4-H
      Foundation that 300 acres of land belonging to the 4-H
      Foundation . . . and adjacent to 40 acres of land owned by
      the Arboretum be utilized for public arboretum development
      by the Arboretum.

In pertinent part, the Arboretum agreed “[t]o develop the NE 300 acres of

the Iowa 4-H Camping Center . . . as part of the arboretum for use by the

4-H Camp participants, without charge, and the general public.”           The

Arboretum also agreed to allow “the 4-H Foundation to continue to farm

the present crop acres . . . until the Arboretum is ready to develop any of

the crop areas for arboretum purposes.”

      The 4-H Foundation agreed to “lease the 300 acre tract . . . to the

Arboretum, Inc. for development into an arboretum.” It further agreed

that, because the tract of land is adjacent to land already owned by the
                                    4

Arboretum, it would “be a continuous and unified arboretum under the

operation of the Arboretum.”

      The   parties   mutually   decided     that   the   “Memorandum    of

Understanding shall comprise an agreement of long term intent for

development    and    maintenance   of     the   arboretum.”   The   MOU

contemplated that it would be implemented by consecutive five-year

leases. The leases would be reviewed at the end of every fourth year and

revised as appropriate before the parties entered into the next five-year

lease. The MOU would “remain in force continuously and as modified by

the detailed five year leases.” In the event that either party decided to

sell their land, the other was entitled to the right of first refusal to

purchase the property.      Finally, if the MOU was terminated, the

Arboretum was required to “restore as nearly as practical the premises to

the same condition as that existing at the time of entering into this

Memorandum of Understanding.”

      On March 1, 1980, the parties entered into a cash-rent lease

intended to supplement the MOU. The 4-H Foundation leased “to the

Arboretum for development as part of the Arboretum, the 300 acre tract

of property” described in the MOU. In contrast to the consecutive five-

year leases contained in the MOU, the parties agreed to a lease for a term

of ninety-nine years.     The 300-acre tract included 250 acres of

timberland, which the Arboretum leased for $1.00 per year. In addition,

with respect to the remaining fifty acres which consisted of tillable land,

the Arboretum was given, in effect, an option to lease any portion thereof.

If the Arboretum chose to exercise this option, the lease provided a

formula for determining compensation for the tillable cropland.       This

formula was based on the accrual net farm income that the 4-H
                                    5

Foundation earned on the land prior to the Arboretum exercising the

lease option.

        The parties have been operating under the MOU since 1969 and

the lease since 1980. In 1983, the Arboretum’s board of directors voted

to renew the lease with no changes. In 1990, the Arboretum notified the

4-H Foundation that it intended to lease a portion of the tillable cropland

to restore it to native prairie grasses. In 1992, the Arboretum’s board

again approved the lease. In 2004, the property committees of the 4-H

Foundation and the Arboretum met to discuss the lease. The members

recommended meeting again in 2009. The 4-H Foundation board and

the Arboretum board met in 2005 to discuss the terms of the lease but

made no further changes.     At that time, one of the 4-H Foundation’s

trustees suggested meeting again in five years to review the lease.

However, the parties did not meet again, and neither party ever

requested a meeting to review the lease. The Arboretum made its rental

payments through 2013. It tendered rent payments in 2014 and 2015

while this action was pending, but the 4-H Foundation did not cash the

rent payments.

        The Arboretum developed the majority of the land for use as an

arboretum. It also paid an “annual cash rent” for tillable cropland every

year.   Of the 300-leased acres, 250 acres function as the arboretum.

Another 7.1 acres are billed under the tillable cropland formula

contained in the 1980 lease. Although this land is billed as tillable crop

land, the Arboretum actually uses it as a restored prairie and a parking

lot for the public visiting the arboretum. Of the remaining 39.9 acres, all

but three acres remain in the possession of the 4-H Foundation under

the USDA’s Conservation Reserve Program (CRP). Prior to being in the

CRP, Hertz Farm Management (Hertz) farmed the acres as row crop.
                                           6

Hertz currently farms the three acres that are not in the CRP for the 4-H

Foundation.

       On or around August 28, 2013, the 4-H Foundation served a

notice of termination of tenancy on the Arboretum. The notice listed the

effective termination date as February 28, 2014. On February 28—the

date the termination was to take effect—the Arboretum filed a petition

and motion for writ of injunctive relief.            The petition alleged the 4-H

Foundation termination resulted in a breach of the 1980 lease.                      The

Arboretum sought injunctive relief in the form of a temporary injunction,

declaratory judgment establishing the validity of the lease, and specific

performance of the lease. The Arboretum also requested attorneys’ fees.

The district court scheduled a hearing on the petition for March 31. On

March 8, the 4-H Foundation served the Arboretum with a notice to quit,

asserting that the Arboretum was an unlawful holdover tenant.                       The

notice demanded the Arboretum immediately vacate the premises. 1

       On March 24, the 4-H Foundation filed a forcible entry and

detainer (FED) action in Boone County small claims court. In the FED

action, the 4-H Foundation stated that the Arboretum was served with a

notice of termination of lease and a notice to quit, but had failed to
vacate the premises and was holding over. The 4-H Foundation did not

include any information about the pending action before the district

court to determine the validity of the lease between the parties.                   The

small claims court set a hearing for April 7.

       The day after filing the FED action, the 4-H Foundation filed a

motion in district court to continue the hearing on the Arboretum’s

       1The   4-H Foundation served an amended notice to quit on March 18 because the
first incorrectly asserted that the basis for the eviction was the Arboretum’s failure to
pay rent.
                                         7

motion for a temporary injunction. The Arboretum resisted the motion to

continue on the grounds of urgency created by the 4-H Foundation filing

the FED action. The Arboretum also requested that, if the district court

ordered a continuance, it also order a continuance of the FED action

until after it decided the declaratory judgment action. 2 The district court

denied the 4-H Foundation’s motion to continue.

         The district court held a hearing on March 31 to consider the

Arboretum’s      request    for   a   temporary     injunction     and    the   4-H

Foundation’s motion to dismiss.          At the hearing, the 4-H Foundation

argued the lease between the parties violated the Iowa Constitution

because of its length of years and therefore its termination of tenancy

was proper. The 4-H Foundation further argued that the Arboretum had

no right of recovery. The Arboretum argued the terms of the lease were

for nonagricultural purposes and the constitutional provision did not

apply.

         On April 4, the district court issued its ruling denying the motion

to dismiss and granting a temporary injunction. The district court noted

that the terms of the MOU and the lease both state that the purpose is to

develop the land for use as an arboretum. The district court granted the

temporary injunction because it concluded the Arboretum demonstrated

a sufficient showing of the likelihood of success on the underlying claim

for the injunction to be granted. The terms of the injunction prohibited

the 4-H Foundation from unlawfully interfering with the Arboretum’s

control of its business on the premises, terminating the lease until the

action before the district court was concluded, trespassing upon the

         2The Arboretum requested the continuance of the FED action because the small
claims court would have to consider the right to possession—the same question before
the district court in the declaratory judgment action.
                                           8

premises, or interfering with the Arboretum’s nonparty contracts. The

district court also ordered the Arboretum to post a $10,000 bond as

required by the Iowa Rules of Civil Procedure. 3

       On April 9, the 4-H Foundation filed its answer to the Arboretum’s

original petition.        It resisted the injunction and requested that the

declaratory judgment action be dismissed. The 4-H Foundation alleged

counterclaims for mediation and breach of contract.

       The 4-H Foundation filed a motion for summary judgment on

February 19, 2015, and the Arboretum filed a competing motion for

summary judgment on February 20. The 4-H Foundation requested that

the district court declare the lease between the parties void because the

ninety-nine-year lease term was unconstitutional.                   The Arboretum

requested that the district court declare the lease valid because the

purpose of the lease was nonagricultural and thus, it did not fall under

the constitutional restriction.         The Arboretum also asked the district

court to uphold its claims for an injunction to enforce the lease and

breach of the lease, and to dismiss the 4-H Foundation’s breach-of-

contract counterclaim. 4

       A hearing was held on March 27, and the district court issued its
ruling on April 14.         The district court held that, although the tract of


       3The   rule provides, in part,
       The order directing a temporary injunction must require that before the
       writ issues, a bond be filed, with a penalty to be specified in the order,
       which shall be 125 percent of the probable liability to be incurred. Such
       bond with sureties to be approved by the clerk shall be conditioned to
       pay all damages which may be adjudged against the petitioner by reason
       of the injunction.
Iowa R. Civ. P. 1.1508.
       4The 4-H Foundation voluntarily dismissed its claim for mediation and only the
breach-of-contract claim remained.
                                     9

land is suitable for agricultural purposes, it was not being used as such.

It was being used for the agreed upon purpose of a public arboretum.

Further, only a minimal amount of the 300-acre tract was actually

utilized as agricultural land.

      The district court granted the Arboretum’s request for declaratory

judgment, finding the lease was not constitutionally infirm and ordering

the 4-H Foundation to comply with the terms of the lease. The district

court found that the 4-H Foundation had breached the terms of the lease

agreement and the Arboretum was entitled to specific performance as a

remedy. Because the district court granted the request for declaratory

judgment, declared the lease valid, and ordered the 4-H Foundation to

comply with the terms of the lease, the court dismissed the injunction as

moot. The district court held that the 4-H Foundation was barred from

asserting its breach-of-contract counterclaim under the doctrine of

estoppel by acquiescence.        Finally, the district court denied the

Arboretum’s request for attorneys’ fees. The district court denied the 4-H

Foundation’s motion for summary judgment.          The 4-H Foundation

appealed, and we retained the appeal.

      II. Standard of Review.

      Generally, our standard of review for cases tried in equity is de

novo. Bank of Am., N.A. v. Schulte, 843 N.W.2d 876, 880 (Iowa 2014).

However, when an equitable proceeding is before us on a motion for

summary judgment, our review is for correction of errors at law. See,

e.g., McKee v. Isle of Capri Casinos, Inc., 864 N.W.2d 518, 525 (Iowa

2015).

      “Summary judgment is appropriate when there is no genuine issue

of material fact and the moving party is entitled to judgment as a matter

of law.” Id. (quoting Rosauer Corp. v. Sapp Dev., L.L.C., 856 N.W.2d 906,
                                      10

908 (Iowa 2014)).         Summary judgment is proper only when “the

pleadings, depositions, answers to interrogatories, and admissions on

file, together with the affidavits, if any, show that there is no genuine

issue as to any material fact.” Iowa R. Civ. P. 1.981(3). A question of

material fact exists “if reasonable minds can differ on how the issue

should be resolved.”       Cemen Tech, Inc. v. Three D Indus., L.L.C., 753
N.W.2d 1, 5 (Iowa 2008) (quoting Walker v. Gribble, 689 N.W.2d 104, 108

(Iowa 2004)).    We view the record in the light most favorable to the

nonmoving party.         Id.   However, if the only question is the legal

consequence of undisputed facts, it is proper to resolve on summary

judgment. Griffin v. Pate, 884 N.W.2d 182, 185 (Iowa 2016).

        III. Analysis.

        On appeal, the 4-H Foundation argues the district court erred in

finding that the Iowa Constitution was inapplicable to the lease between

the parties and thus denying its motion for summary judgment. The 4-H

Foundation also contends that the district court erred in granting the

Arboretum’s motion for declaratory judgment establishing the validity of

the lease. Last, the 4-H Foundation asserts the district court erred in

applying the doctrine of estoppel by acquiescence when it had not been

pled by either party. We address each issue in turn.

        A. Article I, Section 24 of the Iowa Constitution.        The 4-H

Foundation argues that the 300-acre tract of land it leases to the

Arboretum is agricultural land under article I, section 24 of the Iowa

Constitution. Because the constitution prevents agricultural leases that

are longer than a period of twenty years, the 4-H Foundation argues the

ninety-nine-year lease is void as unconstitutional. See Iowa Const. art. I,

§ 24.    The Arboretum responds that the tract is not agricultural land
                                           11

because the parties agreed that its purpose is for an arboretum, and

therefore the lease is valid for the full ninety-nine year term.

       1. History of article I, section 24 of the Iowa Constitution. The Iowa

Constitution provides that “[n]o lease or grant of agricultural lands,

reserving any rent, or service of any kind, shall be valid for a longer

period than twenty years.” Id. When we interpret this provision, our aim

is to ascertain the intent of the framers of our constitution. See Howard

v. Schildberg Constr. Co., 528 N.W.2d 550, 553 (Iowa 1995). To do so, we

examine the provision’s history and “the object to be attained or the evil

to be remedied as disclosed by circumstances at the time of adoption.”

Id. (quoting Redmond v. Ray, 268 N.W.2d 849, 853 (Iowa 1978)).

Nonetheless, as we stated in Gansen v. Gansen, the application of a

broadly framed constitutional provision is not limited to the specific

mischief that motivated the framers. 874 N.W.2d 617, 626 (Iowa 2016).

       This provision was not included in the Iowa Constitution of 1846.

Id. at 624. It was added to the Iowa Constitution of 1857 and was based

on a similar provision in the New York Constitution of 1846. 5 See Casey

v. Lupkes, 286 N.W.2d 204, 205–06 (Iowa 1979); 1 Debates of the

Constitutional Convention of the State of Iowa 213 (W. Blair Lord rep.
1857),           www.statelibraryofiowa.org/services/collections/law-library/

iaconst    (“I   have copied      [the    provision],    in   substance,     from     the

constitution of the State of New York.”). New York enacted the restriction

on the length of leases for agricultural lands to prevent oppressive, long-


        5The New York Constitution used to include a provision that stated “No lease or

grant of agricultural land, for a longer period than twelve years, hereafter made, in
which shall be reserved any rent or service of any kind, shall be valid.” N.Y. Const. art.
I, § 14 (1846). New York has since removed this provision from its constitution. See
N.Y. Const. art. I, § 10 (repealed 1962) (repealing the provision on agricultural leases
which had been renumbered in 1958).
                                     12

term agricultural leases. Howard, 528 N.W.2d at 553. At the time of

enactment, many of the manorial lands in New York were under

agricultural leases for long periods of time.     J.W. Tarbox, Annotation

Construction and Effect of Statutes Limiting Duration of Agricultural

Leases, 17 A.L.R. 2d 566, at 567 (1951). “Experience proved that this

mode of settling the country was prejudicial to the prosperity and

interests of the state . . . .” Stephens v. Reynolds, 6 N.Y. 454, 457 (1852).

These long-term agricultural leases resulted in significant unrest

between lessors and lessees, with disputes sometimes becoming violent.

Gansen, 874 N.W.2d at 624.         As stated by the New York Court of

Appeals, “[t]he evil aimed at by the constitution is long leases of farming

lands for farming purposes.”     Mass. Nat’l Bank v. Shinn, 57 N.E. 611,

613 (N.Y. 1900).

      Consistent with this stated purpose, the New York Court of

Appeals originally concluded it was the character of the land, rather than

the purpose for which the lease was made, that made a lease agricultural

for purposes of the state’s constitutional provision. Odell v. Durant, 62
N.Y. 524, 525 (1875). In Odell, the court was faced with land that was fit

for agricultural use but which was leased for the purposes of mining

rather than farming. Id. However, the parties did not include a provision

prohibiting the lessee from farming on the land.       Id.   Thus, the court

determined that a lease made solely for the purpose of mining, but which

did not include a provision in the lease precluding the lessee from using

the land for agricultural purposes, fell under the constitutional provision

and was invalid because it exceeded the constitutional term-of-years

restriction. Id.

      The court was faced with a similar question years later, in which

the parties entered into a lease for mining on land suitable for
                                        13

agriculture. Mass. Nat’l Bank, 57 N.E. at 613. In this case, the court

held that a lease for the purpose of mining but which encumbered land

suitable for farming was not an agricultural lease that fell under the

constitutional restriction.     Id.   The court reached this conclusion even

though a portion of the land was used for agricultural purposes to the

extent it was not being used for mining. Id. The rationale behind this

conclusion was that the small amount of farming being done was “merely

incidental” to the stated purpose of the lease and did not convert a lease

for mining into a lease for farming. Id.

      This court reached a similar, though not identical, conclusion in

Howard, 528 N.W.2d at 554.            In that case, the lessor owned a large

family farm. Id. at 552. They leased a portion of the family farmland to

the Missouri Valley Limestone Company under a “limestone and gravel

lease” that was for the sole purpose of mining.           Id. at 551–52.       The

remainder of the family farmland was leased to other lessees for an

agricultural purpose. Id. at 552. We concluded that our constitutional

provision limiting agricultural leases to a length of time no longer than

twenty years does not apply to land suitable for agricultural purposes

but leased for purely nonagricultural purposes. Id. at 554.

      Other     states   that   have    similar   constitutional    or    statutory

provisions have reached the same conclusion. Michigan also based their

original   constitutional     agricultural   provision   on   the        New   York

Constitution.    Mich. Const. art. 18, § 12 (1850); De Grasse v. Verona

Mining Co., 152 N.W. 242, 250 (Mich. 1915) (per curiam). The Michigan

Supreme Court held that a lease for the sole purpose of mining, though it

encompassed land suitable for agricultural purposes, did not violate the

constitutional provision limiting agricultural leases to twelve years. Id.
                                     14

This particular lease included a provision that expressly prevented the

mining company from using the land for agricultural purposes. Id.

      In Montana, a statutory provision prevented leases of agricultural

land longer than ten years. See Lerch v. Missoula Brick & Tile Co., 123 P.
25, 26 (Mont. 1912) (citing Mont. Revised Codes § 4465).        In Lerch, a

lessor owned a large tract of land and leased a portion of it for the

purpose of manufacturing brick and tile. Id. at 25. While the land was

fit for agricultural purposes, the terms of the lease were that the land

would be used for manufacturing purposes. Id. at 25–26. The lease did

not contain an express provision prohibiting the brick company from

engaging in agricultural activity.    Id. at 27.   The court rejected the

argument that the lease needed to expressly prohibit agricultural

purposes in order for it to be valid. Id. Instead, the court reasoned,

      When a lease of land is made ostensibly for purposes other
      than agricultural and the land so leased cannot by the terms
      of the lease, either express or implied, be put to agricultural
      uses by the lessee, the purpose of the statute has been
      satisfied, and the land in effect ceases to be agricultural land
      within the meaning of the law, although susceptible of use
      for agricultural purposes.

Id.
      In South Dakota, a tract of land was leased to the Sioux Gun Club

“for Club purpose, recreational and social purposes, and not as and for

agricultural purposes.” Ryan v. Sioux Gun Club, 2 N.W.2d 681, 682 (S.D.

1942). At the time the parties entered into the lease, the property was

used primarily as a pasture, but had a small growth of timber. Id. After

the Sioux Gun Club came into possession, it cleared the land to make it

suitable for a gun club. Id. At various points, the club allowed sheep to

graze on the land and grew and sold alfalfa. Id. Both of these activities

were undertaken in order to hasten the clearing of the land for use as a
                                     15

gun club. Id. The court concurred with the reasoning of the New York,

Montana, and Michigan courts and concluded that the lease did not

violate the state statutory provision because it provided that the purpose

of the lease was to establish a gun club and expressly precluded

agricultural activity on the land.     Id. at 683 (interpreting S.D. Code

§ 38.0403).

      In North Dakota, the owners of a farm leased a four-acre parcel of

their land to a broadcasting company for the purpose of installing and

maintaining a radio transmitter tower.        Berry-Iverson Co. of N.D. v.

Johnson, 242 N.W.2d 126, 127–28 (N.D. 1976). Although the land was

suitable for agricultural purposes, it was leased for the intended purpose

of building a radio transmitter and was actually used as a site for a radio

transmitter. Id. at 132. The court held that the lease did not violate the

statutory prohibition on agricultural leases longer than ten years.       Id.

(interpreting N.D. Cent. Code § 47-16-02).

      2. Whether the denial of the 4-H Foundation’s motion for summary

judgment was appropriate. In order to find that the lease between the

Arboretum and the 4-H Foundation violates article I, section 24 of the

Iowa Constitution, three factors must be established: that a lease exists

between the parties, that the lease is for a term longer than twenty years,

and that the lease is for agricultural purposes. See Casey, 286 N.W.2d

at 206. The parties entered into a cash rent lease in 1980, and the term

was for a period of ninety-nine years. The first two elements are clearly

satisfied.

      As to the third element, we have previously held that land suitable

for agricultural use but used solely for nonagricultural purposes does

not fall under the constitutional restriction contained in article I, section

24.   Howard, 528 N.W.2d at 554.          We have not yet addressed the
                                         16

question of whether incidental agricultural use of land leased for a

nonagricultural purpose makes land agricultural for purposes of our

constitutional restriction on the length of agricultural leases. 6

       Other states whose constitutional or statutory provisions have also

been based on the New York Constitution of 1846 have faced the

question of land that is suitable for agriculture but actually used for a

different purpose. Those states have concluded that the lease did not fall

under the term-of-years exclusion. See, e.g., Mass. Nat’l Bank, 57 N.E.

at 613; Lerch, 123 P. at 27; Ryan, 2 N.W.2d at 682. In some of those

states, the lessee engaged in farming that was merely incidental to the

stated purpose of the lease. See Mass. Nat’l Bank, 57 N.E. at 613; Ryan,
2 N.W.2d at 682.            In others, the lessee’s activities were solely

nonagricultural. Lerch, 123 P. at 28; Berry-Iverson Co., 242 N.W.2d at

127–28.

       Here, the MOU and 1980 lease both contemplate that the purpose

of the lease is to establish and maintain an arboretum. The MOU begins

by stating an express purpose:

       It is the mutual desire of the Arboretum and the 4-H
       Foundation that 300 acres of land . . . be utilized for public
       arboretum development by the Arboretum. It is the belief of
       both parties that the development of this land for use as an
       arboretum is for the mutual benefit of each organization and
       the Iowa public.

Paragraph two of the 1980 lease establishes that the 4-H Foundation

agrees to lease “to the Arboretum for development as part of the

       6We  recently heard another case arising under article I, section 24. In Gansen,
we considered a dispute regarding two five-year leases that automatically renewed for
four additional five-year terms. 874 N.W.2d at 618. In the event the leases did
automatically self-renew, the lessor and lessee would be locked into a binding twenty-
five-year contract. Id. at 626. We held that the leases were valid for the first twenty
years but invalid once the twenty-year time limit expired. Id. We also held that both
lessors and lessees could enforce article I, section 24 of the Iowa Constitution. Id.
                                       17

Arboretum” the 300-acre tract of land in question.         While neither the

MOU nor the lease expressly prohibits the Arboretum from engaging in

farming activities, the terms of the lease indicate that neither party

expected that the Arboretum would utilize the land as farmland. This is

demonstrated     most   clearly   in   the    terms   establishing   rates   of

compensation for leasing the areas of tillable cropland. In the event the

Arboretum chooses to exercise its option to lease portions of the tillable

cropland, “[c]ompensation for leasing the tillable crop land will be based

on the accrual net farm income earned per tillable acre on the remaining

tillable crop land the 4-H Foundation presently owns.” Compensation is

based, therefore, on the profit the 4-H Foundation would have earned if

the land were being used for agricultural production.

      Further, the Arboretum uses all of the land it has elected to lease

for nonagricultural purposes.     This land is used for the arboretum, a

restored prairie, and a parking lot.        Of the 300-acre tract, 250 acres

comprise the arboretum itself. The Arboretum has exercised its option to

lease 7.1 acres of tillable cropland, which it utilizes for a restored prairie

and a parking lot for visitors. Of the remaining land, 36.9 acres are in

the 4-H Foundation’s possession under the CRP.              Hertz farms the

remaining three acres for the 4-H Foundation.

      Further, this lease is not “[t]he evil aimed at” by the constitutional

provision preventing long leases of farming lands for agricultural

purposes. Mass. Nat’l Bank, 57 N.E. at 613. The provision was enacted

to prevent lengthy leases that led to oppression of tenants and violent

unrest. Gansen, 874 N.W.2d at 624; Howard, 528 N.W.2d at 553. The

framers intended to prevent long-term leases of agricultural land that led

to stagnation and alienation of those parcels of land. Stephens, 6 N.Y. at

457; see also Howard, 528 N.W.2d at 553. In contrast, this lease was
                                     18

entered into by two parties who contemplated establishing an arboretum

on a parcel of land. The parties further anticipated that farmland would

be converted for the use of the Arboretum and included a provision for

calculating compensation if and when this occurred.

      We conclude that the district court did not err in concluding that

the Iowa Constitution was inapplicable to the lease between the parties.

We reiterate that when land that can be used for agricultural purposes

is, however, leased and used for nonagricultural purposes, the lease does

not fall under the constitutional restriction contained in article I, section

24 of the Iowa Constitution.

      B. Validity of Lease.      The 4-H Foundation argues the district

court erred in granting the Arboretum’s motion for declaratory judgment

establishing the validity of the lease. It contends that there is an issue of

material fact as to whether the property is agricultural that precludes the

granting of the Arboretum’s motion for summary judgment. The district

court held that the land was nonagricultural and did not fall under the

constitutional term-of-years restriction, therefore making the lease valid.

      A determination of the validity of the lease necessarily relies on a

resolution of whether the lease falls under the constitutional restriction

on agricultural leases. Because we find that the lease does not fall under

the constitutional restriction contained in article I, section 24 of the Iowa

Constitution, we likewise find that the lease is valid.

      C. The 4-H Foundation Breach-of-Contract Claim. The district

court dismissed the 4-H Foundation’s counterclaim for breach of

contract under the doctrine of estoppel by acquiescence.           The 4-H

Foundation claims the Arboretum breached the lease by not meeting

every four years to approve the terms.       The Arboretum did not plead

estoppel by acquiescence as an affirmative defense; rather, it argued that
                                   19

the breach-of-contract counterclaim was barred by estoppel, unclean

hands, waiver, and laches.     The district court raised the doctrine of

estoppel by acquiescence sua sponte and rejected the counterclaim on

that ground.

      We can uphold the district court’s ruling on appeal on an

alternative ground, so long as that ground was presented to the district

court. Fennelly v. A-1 Machine & Tool Co., 728 N.W.2d 163, 176 (Iowa

2006).   Here, the Arboretum moved for summary judgment on the

alternative ground that it had not breached the contract between the

parties. Generally, to establish a claim for a breach of contract, the 4-H

Foundation must show

      (1) the existence of a contract; (2) the terms and conditions
      of the contract; (3) that it has performed all the terms and
      conditions required under the contract; (4) the defendant’s
      breach of the contract in some particular way; and (5) that
      plaintiff has suffered damages as a result of the breach.

Iowa Mortgage Ctr., L.L.C. v. Baccam, 841 N.W.2d 107, 110–11 (Iowa

2013) (quoting Molo Oil Co. v. River City Ford Truck Sales, Inc., 578
N.W.2d 222, 224 (Iowa 1998)). Offering evidence of damages is required

to demonstrate a claim for breach of contract. Sutton v. Iowa Trenchless,

L.C., 808 N.W.2d 744, 753 (Iowa Ct. App. 2011).

      The 4-H Foundation claims that the Arboretum breached the terms

of the 1969 MOU by failing to review the agreement every four years and

enter into a new lease every five years. The Arboretum responds that the

1980 cash-rent lease is the controlling document.      While the parties

entered into the lease to supplement the MOU, they also agreed that the

lease would continue for a term of ninety-nine years rather than a

number of consecutive, five-year leases.
                                    20

      The 4-H Foundation is unable to demonstrate that the Arboretum

breached the contract. The 1980 cash-rent lease states that “[t]he intent

of the parties hereto is to continue the lease for a term of ninety-nine

years. The lease will be subject to review at the end of four years as per

Section IV–B of the memorandum.” This section of the MOU states that

it will be “implemented by detailed leases for consecutive five-year terms.

Each five-year lease is to be reviewed at the end of the fourth year and

revisions as appropriate made in the next detailed lease.”

      We must determine how to reconcile and give effect to these

seemingly conflicting terms.   See, e.g., Alta Vista Props., LLC v. Mauer

Vision Center, PC, 855 N.W.2d 722, 729 (Iowa 2014).

              Parties may modify the terms of their agreement and if
      the terms of a subsequent agreement contradict the earlier
      agreement, the terms of the later agreement prevail, and
      supersede those of the earlier contract. Where two contracts
      are made at different times, but where the later is not
      intended to entirely supersede the first, but only to modify it
      in certain particulars, the two are to be construed as parts of
      one contract, the later superseding the earlier one wherever
      it is inconsistent.

17A Am. Jur. 2d Contracts § 489, at 469–70 (2016) (footnotes omitted).
We have generally recognized when the parties modify a contract, a new
contract arises. See, e.g., Chapman’s Golf Ctr. v. Chapman, 524 N.W.2d
422, 426 (Iowa 1994). The parties to a contract may supersede or modify
the contract at any time.    Recker v. Gustafson, 279 N.W.2d 744, 754
(Iowa 1979). They “may by a new and later agreement rescind it in whole
or in part, alter or modify it in any respect, add to or supplement it, or
replace it by a substitute.” Id. (quoting Am. Jur. 2d Contracts § 462, now
found at 17A Am. Jur. 2d Contracts § 489, at 469)). When the parties to
a contract modify the terms, there must be some new and valid
consideration. Margeson v. Artis, 776 N.W.2d 652, 657 (Iowa 2009). We
                                         21

generally presume that a written and signed contract is supported by
consideration. Id. at 656.
       Here, the terms of the lease and the MOU are inconsistent with

regard to the length of the lease. A lease cannot be both for a term of

ninety-nine years and made in multiple, recurring, five-year periods. The

language used by the parties substitutes the consecutive five-year lease

period for a new, long-term lease of the property. Adequate consideration

was given for the modification because the lease was in writing and, prior

to the 1980 cash-rent lease, the parties were under no obligation to

continue with a long-term lease past each five-year period. To the extent

that the ninety-nine-year term conflicts with the terms of the MOU, the

1980 cash-rent lease controls.         We hold that the 4-H Foundation has

failed to demonstrate that the Arboretum breached the terms of the

lease. The district court was correct in denying summary judgment to

the 4-H Foundation. 7
       IV. Conclusion.

       For the foregoing reasons, we hold that the district court was

correct in granting the declaratory relief to the Arboretum. The district

court was also correct in denying summary judgment to the 4-H

Foundation on its breach-of-contract claim. We accordingly affirm the

decision of the district court.

       AFFIRMED.




       7Because we decide that there was no breach of the contract as a matter of law,
it is not necessary for us to decide the other affirmative defenses raised by the
Arboretum.